PER CURIAM:
It is ordered that the joint motion of petitioners filed in the above numbered and entitled causes for an enlargement of the stay order heretofore granted by order filed January 27, 1965, in Cause No. 22163 only, so as to make that stay expressly effective as to each of the four petitioners named above be, and the same is hereby denied, it appearing that the stay orders previously entered by the other Courts of Appeals remain in full force and effect even though the cases have been transferred to this Court.